UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4258


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERIC LAMONTE DAVIS, a/k/a Eric Davis,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:12-cr-00058-GMG-DJJ-3)


Submitted:   September 25, 2013           Decided:   November 6, 2013


Before KEENAN, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nicholas Forrest Colvin, THE LAW OFFICE OF NICHOLAS COLVIN,
ESQ., PLLC, Martinsburg, West Virginia, for Appellant. Stephen
Donald Warner, Assistant United States Attorney, Elkins, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Eric     Lamonte         Davis       appeals     his        conviction    and

ninety-two month sentence imposed following his guilty plea to

possession with intent to distribute cocaine base, in violation

of 21 U.S.C. § 841(a)(1).                  Davis’ counsel has filed a brief

pursuant      to     Anders       v.     California,     386      U.S.       738    (1967),

concluding     that     there      are    no    meritorious      issues      for     appeal.

Davis was notified of his right to file a supplemental pro se

brief but has not done so.                     Following careful review of the

record, we affirm.

              Before     accepting        Davis’      guilty    plea,       the    district

court conducted a thorough plea colloquy, fully complying with

Fed. R. Crim. P. 11 and ensuring that Davis’ plea was knowing

and voluntary and supported by an independent factual basis.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir.    1991).        The   court        subsequently        followed      all     necessary

procedural steps in sentencing Davis, properly calculating his

Guidelines range, considering the 18 U.S.C. § 3553(a) factors

and    the   parties’       arguments,         and   providing       an    individualized

assessment based on the facts presented.                         See Gall v. United

States,      552     U.S.   38,    51     (2007).        Davis’      within-Guidelines

sentence is presumed substantively reasonable on appeal, and he

has not met his burden to rebut this presumption.                                See United

States v. Montes-Pineda, 445 F.3d 375, 379 (4th Cir. 2006).

                                               2
            In accordance with Anders, we have reviewed the record

and have found no meritorious issues.             We therefore affirm the

district court’s judgment and deny counsel’s request to withdraw

from representation.          This court requires that counsel inform

Davis, in writing, of the right to petition the Supreme Court of

the United States for further review.             If Davis requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.              Counsel’s motion must

state that a copy thereof was served on Davis.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately   presented    in   the   materials

before   this   court   and    argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      3